In a proceeding to compel arbitration, the appeal is from an order of the Supreme Court, Westchester County, dated August 18, 1975 and entered in Orange County, which (1) inter alia granted the petitioner’s motion to reargue a prior order of the same court entered on May 28, 1975, (2) upon reargument vacated the said prior order and (3) granted the relief sought in the petition and directed the parties to proceed to arbitration. Order affirmed, without costs or disbursements. In our opinion Special Term did not abuse its discretion in granting reargument upon the motion papers tendered by the petitioners. Moreover, the question whether the individual petitioner is covered under the collective bargaining agreement between the appellant and the petitioner union is for the arbitrators to decide and is not relegated by virtue of sections 205 and 207 of the Civil Service Law to the exclusive jurisdiction of the Public Employment Relations Board (see Matter of Putnam Val. Cent. School Dist. [Putnam Val. Federation of Teachers], 7 PERB 4031, 4033, n 5, confirmed 7 PERB 3090). Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur. [85 Misc 2d 1076.]